DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-20 are rejected under 35 U.S.C. 101.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  
Step 1:
Claim 1 is drawn to a method.
Step 2A Prong 1:
Claim 1 recites “a method, comprising: receiving a request from a mobile device to enable a selected…;, verifying that the user is authorized to operator the selected vehicle; transmitting a message to an original…; receiving a selection from the user of a driving type…”;  As such these recitations are directed to the mathematical concepts grouping within abstract ideas.  Accordingly, these claims recite an abstract idea.
Step 2A Prong 2:
The claims recite the additional elements “a mobile device”.  The additional elements appears to be merely data collection required to perform the abstract idea recited and as such is insignificant extra solution. Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Furthermore, the additional element do not improve the functioning of a computer or to any other technology or technical field. The additional element does not implement the mathematical concept with a particular machine or effect a transformation.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element considered individually or in ordered combination is well-understood, routine and conventional activities.
Therefore claim 1 is not patent eligible.
As per claims 2-20, similar analysis is done as in claim 1 and are not patent eligible for the same reasons above.  It is noted that the dependent claims do not include additional limitations that are significantly more than the abstract idea, the dependent claims recite limitations that fall within the mathematical concepts as discussed with the independent claims.  
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chase et al. US pg. Pub. No. (2003/0034873) referred to hereinafter as Chase.
As per claim 1, Chase teaches a method, comprising: receiving a request from a mobile device to enable a selected vehicle for use by a user associated with the mobile device (see at least abstract, summary,); verifying that the user is authorized to operate the selected vehicle (see at least abstract, summary, para 37-50, figs 3-6); transmitting a message to an Original Equipment Manufacturer (OEM) of the selected vehicle to enable the vehicle for use by the user (see at least abstract, summary, para 50-53, figs 3-6); and receiving a selection from the user of a driving type classification for the intended use of the selected vehicle by the user(see at least abstract, summary, para 37-43, 50-56, figs 3-6).



As per claim 3, Chase teaches a method of claim 1, wherein the verifying that the user is authorized to operate the selected vehicle further comprises also verifying that the associated mobile device is authorized (see at least abstract, summary, para 37-43, 50-56, figs 3-6).

As per claim 4, Chase teaches a method of claim 1, wherein the verifying that the user is authorized to operate the selected vehicle comprises utilizing two-factor authentication (see at least abstract, summary, para 37-43, 50-56, figs 3-6).

As per claim 5, Chase teaches a method of claim 1, further comprising: receiving a plurality of drive time metrics from the OEM of the vehicle at the conclusion of a trip; utilizing the plurality of drive time metrics to determine at least one trip metric for the driving type classification; and displaying the at least one trip metric for the driving type classification on a graphical user interface of the mobile device (see at least abstract, summary, para 50-56, figs 3-6).

As per claim 6, Chase teaches a method of claim 5, further comprising: aggregating the at least one trip metric for the driving type classification for all users of 

As per claim 7, Chase teaches a method of claim 5, further comprising: aggregating the at least one trip metric for the driving type classification for all vehicles used by the user within a predetermined time period (see at least abstract, summary, para 37-43, figs 3-6).

As per claim 8, Chase teaches a method of claim 5, further comprising: determining when the at least one trip metric for the driving type classification exceeds a predetermined time or distance threshold for the user, for the driving type classification (see at least abstract, summary, para 50-56, figs 3-6).

As per claim 9, Chase teaches a method of claim 8, wherein further comprising transmitting a warning message to any of the mobile device or a scheduling service, the warning message being indicative of the exceedance of the threshold for the user, for the driving type classification (see at least abstract, summary, para 37-43, figs 3-6).

As per claim 10, Chase teaches a method of claim 8, further comprising disabling the vehicle after a key off event upon exceedance of the threshold for the user, for the driving type classification (see at least abstract, summary, para 50-56).
As per claims 11-20, the limitations of claims 11-20 are similar to the limitations of claims 1-10, therefore they are rejected based on the same rationale.
Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/           Primary Examiner, Art Unit 3665